 Case 8:18-cv-02053-AG-JDE Document 52 Filed 04/01/19 Page 1 of 3 Page ID #:778



 1      M. ELIZABETH DAY (SBN 177125)             CHASE A. SCOLNICK
        eday@feinday.com                          (SBN 227631)
 2      DAVID ALBERTI (SBN 220265)                cscolnick@kelleranderle.com
        dalberti@feinday.com                      KELLER/ANDERLE LLP
 3      SAL LIM (SBN 211836)                      18300 Von Karman Ave., Suite 930
        slim@feinday.com                          Irvine, CA 92612
 4      MARC BELLOLI (SBN 244290)                 Telephone: (949) 476-8700
        mbelloli@feinday.com                      Facsimile: (949) 476-0900
 5      FEINBERG DAY ALBERTI LIM
        & BELLOLI LLP                             JUANITA R. BROOKS (SBN 75934)
 6      1600 El Camino Real, Suite 280            brooks@fr.com
        Menlo Park, CA 94025                      FISH & RICHARDSON P.C.
 7      Telephone: 650.618.4360                   12390 El Camino Real
        Facsimile: 650.618.4368                   San Diego, CA 92130
 8                                                Telephone: (858) 678-5070
        Attorneys for Uniloc 2017 LLC             Facsimile: (858) 678-5099
 9
                                                   Attorneys for Microsoft Corporation
10
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13      UNILOC 2017 LLC,                        CASE NO. 8:18-CV-02053-AG-JDE
                                                CASE NO. 8:18-CV-02054-AG-JDE
14                 Plaintiff,                   CASE NO. 8:18-CV-02224-AG-JDE
              v.                                CASE NO. 8:19-CV-00158-AG-JDE
15                                              CASE NO. 8:19-CV-00196-AG-JDE
        MICROSOFT CORPORATION,                  CASE NO. 8:19-CV-00428-AG-JDE
16                                              CASE NO. 8:19-CV-00477-AG-JDE
17                 Defendant.                      JOINT REPORT REGARDING
                                                   PROPOSED SCHEDULE
18
                                                   Scheduling Conference:
19                                                 March 25, 2019 9:00 a.m.
20                                                 Hon. Andrew J. Guilford
21
22
23
24
25
26
27
28
                                                                                      JOINT REPORT
                                 Case Nos.: 8:18-cv-02053, 2054, 2224, 0158, 0197, 0428, 0477-AG-JDE
 Case 8:18-cv-02053-AG-JDE Document 52 Filed 04/01/19 Page 2 of 3 Page ID #:779



 1              Pursuant to the Court’s Order dated March 25, 2019 (Dkt. No. 44),
 2     Plaintiff Uniloc 2017 LLC, (“Uniloc”) and Defendant Microsoft Corporation
 3     (“Microsoft”), (collectively referred to as the “Parties”) hereby submit this Joint
 4     Report regarding the Parties’ proposed schedule. The Parties respectfully
 5     request, subject to the Court’s approval, that the schedule attached hereto as
 6     Exhibit A be entered for all the consolidated cases currently pending before the
 7     Court.
 8                                                          /s/   M. Elizabeth Day
        Dated: April 1, 2019
 9                                                          Attorneys for Plaintiff
        Dated: April 1, 2019
10                                                          /s/   Aamir Kazi
11                                                          Attorneys for Defendant

12
13                                             ATTESTATION
                Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filing party hereby attests that all
14
       signatories listed concur in this filing’s content and have authorized this filing.
15
                                                  /s/        M. Elizabeth Day
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        1                                 JOINT REPORT
                                                                     Case Nos.: 8:18-cv-02053, 2054, 2224,
                                                                          0158, 0197, 0428, 0477-AG-JDE
Case 8:18-cv-02053-AG-JDE Document 52 Filed 04/01/19 Page 3 of 3 Page ID #:780



  1                            CERTIFICATE OF SERVICE

  2
                  The undersigned certifies that the foregoing document was filed
  3
        electronically through the Court’s CM/ECF system. As such, the foregoing
  4
        document was served on all counsel who have consented to electronic service
  5
        pursuant to Local Civil Rule 5-3.2.1.
  6
      April 1, 2019                                 /s/   M. Elizabeth Day
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                                     JOINT REPORT
                                                2         Case Nos.: 8:18-cv-02053, 2054, 2224, 0158,
                                                                            0197, 0428, 0477-AG-JDE
